FILED
                             NOT FOR PUBLICATION                             JUN 08 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS ORLANDO MENDOZA-LOPEZ,                      No. 07-73561

               Petitioner,                       Agency No. A073-422-454

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Luis Orlando Mendoza-Lopez, a native and citizen of Guatemala, petitions

for review of an order of the Board of Immigration Appeals (“BIA”) denying his

motion to reopen removal proceedings to apply for deferral of removal under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, Malty

v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Mendoza-Lopez’s motion

to reopen as untimely because it was not filed within 90 days of the BIA’s

underlying order, see 8 C.F.R. § 1003.2(c), and Mendoza-Lopez failed to

demonstrate changed circumstances in Guatemala to qualify for the regulatory

exception to the time limitation on motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Malty, 381 F.3d at 945 (critical question is whether

circumstances have changed sufficiently that a petitioner who previously did not

have a legitimate claim now does).

      Because the BIA did not abuse its discretion in denying the untimely motion

for failure to demonstrate changed circumstances, we do not address Mendoza-

Lopez’s challenge to the BIA’s alternative holding that, even if conditions in

Guatemala had changed, Mendoza-Lopez failed to demonstrate changed

circumstances material to his claim for CAT relief.

       To the extent Mendoza-Lopez challenges the IJ’s adverse credibility

determination, we decline to consider his contentions because they have been

considered and rejected by this court in Mendoza-Lopez v. Gonzales, 205 Fed.

Appx. 630 (9th Cir. 2006). See Merrit v. Mackey, 932 F.2d 1317, 1320 (9th Cir.


                                          2                                      07-73561
1991) (under the “law of the case doctrine,” one panel of an appellate court will not

reconsider questions which another panel has decided on a prior appeal in the same

case).

         PETITION FOR REVIEW DENIED.




                                          3                                   07-73561